Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 7/26/2021. Claims 1, 3-13, 15-25 and 27-36 are pending.

Response to Arguments
Applicant's arguments filed 7/26 have been fully considered but they are not persuasive.
103
Regarding references of record of not teach the amended claims, in particular, the subject matter describing “each content item in the received first set of content items is without a label, wherein the label is not included in the at least one concept in the synthesized knowledge representation, and that the training data is generated for training an untrained machine learning classifier by assigning a label to each content item of the first set based on the score” (Rmk 7/8)
In response: The amended claim 1 (similarly, claims 15 and 25) recites generating a set of training data through label assignment for a first set, but does not clearly require that the training of the untrained model is based only on the generated training data (i.e., the first set). In lack of clarity the claim language reads on training or co-training with both previously labeled and unlabeled data. Thus, reference Zhang appears to disclose the above subject matter. In Zhang, a co-watched video is to be labeled (also noted in Rmk 7/8) and the collection of co-watched videos is an example of a first set. 

	Regaling claims 7, 19 and 31
	In response: In claim 7 (similarly, claims 19 and 31), it not clear whether the “an unmasked” in training is the same as the untrained model in claim 1 (similarly, claims 13 and 25). Reference Zhang appears to disclose the amended claims.

Suggestion: Claim 1 (similarly, claims 13 and 25) may be amended to (1) describe how synthesis of knowledge representations is involved in scoring and (2) specify training the untrained model based on the first set.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-9, 11-13, 15-21, 23-25, 27-33, and 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 8954358 B1) in view of Contractor et al. (US 20170193393 A1).

Regarding claim 1, Zhang teaches A method of generating training data for an untrained machine learning classifier, the method comprising: 
synthesizing a knowledge representation, encoded as a non-transitory computer-readable data structure, based on contents of an object of interest, the knowledge representation comprising at least one concept and/or relationship between two or more concepts (Zhang col. 2, lines 24-25, the measure of the co-watch relationship or lines 33-36, the features of co-watched videos, or col 15, lines 11-17, the features extracted from media items including co-watched videos, where the feature or co-watched relationship interprets a knowledge representation comprising at least one concept and/or relationship between two or more concepts and videos interprets the content of objects of interest); 
receiving a first set of content items, wherein each content item in the first set of content items is without a label, wherein the label classifies a content item into one or more categories, and wherein the label is not included in the at least one concept in the synthesized knowledge representation (Zhang lines 22-26, or col. 8 lines 33-41, the co-watched media items with the unlabeled videos, where a co-watched video of the co-watched videos is an example of a content item of the first set without a label, where a category interprets that the label classifies a content item into one or more categories and that the label is not included in the at least one concept in the synthesized knowledge representation);  
determining one or more scores for one or more respective content items of the first set, wherein the score for a respective content item is based on the knowledge representation and contents of the respective content item (Zhang col 21, lines 27-30 and lines 43-45, determining cluster scores for the unlabeled videos based on the counts regarding co-watch); 
and generating the training data for the untrained machine learning classifier by assigning a label to each respective content item of the first set based on the score associated with the respective content item of the first set, wherein the assigned label is not included in the at least one concept in the synthesized knowledge representation (Zhang col 21, lines 14-17, lines 27-32, lines 36-37, lines 43-45, generating the supplemental training data for training a classifier by assigning a label to the unlabeled media items based on the clustering score including the measure of co-watch, where the fact that the label assigned for a category is not in the co-watch measure  interprets the assigned label is not included in the at least one concept in the synthesized knowledge representation).
Zhang fails to teach synthesizing a knowledge representation.
Contractor teaches synthesizing a knowledge representation (Contractor Paragraph [0003] “techniques for automated knowledge graph creation are provided. An exemplary computer-implemented method can include steps of generating an initial knowledge graph based on analysis of at least one input learning curriculum” teaches automatically generating a knowledge graph).
Zhang and Contractor are analogous in the art of representing information in knowledge graphs. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang in view of Contractor in order to generate the initial knowledge representation. The benefit is 
Regarding claim 3, Zhang in view of Contractor teaches the limitations in claim 1 above. Zhang further teaches wherein the synthesizing further comprises generating the at least one concept and/or relationship between two or more concepts, wherein the concepts and/or relationships are not recited in the object of interest (Zhang col. 9 lines 6-10 “The seed set 510 and the unlabeled videos 246 are then passed into the clustering sequence 515. The clustering sequence 515 sorts the unlabeled videos by clustering them around the seed clusters based on co-watch relationships. In general, any two co-watched videos will be connected” teaches that unlabeled videos which are videos without pre labeled categories can be synthesized in the graph without being recited in the object of interest (i.e. video)).
Regarding claim 4, Zhang in view of Contractor teaches the limitations in claim 1 above. Zhang further teaches wherein the knowledge representation includes weights associated with the at least one concept (Zhang Col. 9 lines 1-4 weights based on the co-watch relationship).
Regarding claim 5, Zhang in view of Contractor teaches the limitations in claim 1 above. Zhang further teaches wherein the score for the respective content item is based on an intersection of the at least one concept in the knowledge representation and the contents of the respective content item (Zhang col 21 lines 27-32, lines 43-45, computing the score for the clustering based on the measure of co-watch relationships).
Regarding claim 6, Zhang in view of Contractor teaches the limitations in claim 1 above. Zhang further teaches wherein the object of interest comprises a topic, a tweet, a webpage, a website, a document, a collection of documents, a document title, a message, an advertisement, and/or a search query (Zhang col. 3 lines 3-8 “the classifier training system is not limited to learning unified classifiers for digital videos, specifically, but rather can learn unified classifiers for any media object for which meaningful features can be extracted, including images, presentations, text documents, audio files, and the like” teaches documents can be the object of interest).
Regarding claim 7, Zhang in view of Contractor teaches the limitations in claim 1 above. Zhang further teaches training an untrained classifier to predict a label for one or more unclassified content items based on the labels assigned to the first set of content items and one or more features associated with the first set of content items (Zhang col. 18 lines 64-67 “The unified classifiers 242 may then be applied to categorize videos 117 from the video repository 116 that do not already have authoritatively applied category labels” teaches that the unified classifier can predict the category based on its training from the first set of content items).
Regarding claim 8, Zhang in view of Contractor teaches the limitations in claim 7 above. Zhang further teaches receiving a second set of content items, wherein the second set comprises one or more content items without a label; and assigning, by the trained classifier, a label to one or more of the content items of the second set based on one or more features associated with the respective one or more content items of the second set (Zhang col. 18 lines 64-67 “The unified classifiers 242 may then be applied to categorize videos 117 from the video repository .
Regarding claim 9, Zhang in view of Contractor teaches the limitations in claim 1 above. Zhang further teaches wherein assigning the label to the one or more respective content items of the first set comprises assigning the label based on the score for a respective content item of the first set exceeding a predetermined threshold (Zhang col. 11 lines 63 – col. 12 line 3 “scores representing whether or not a given video represents the category of the classifier; in another embodiment, a classifier produces a real number scalar (e.g., ranging from 0.0 to 1.0) representing how strongly (e.g., a measure of likelihood or probability) the video represents the categories, and numbers greater than some threshold can be considered to mean that the video represents the category” teaches that a threshold in relation to the score can be used for determining the category that most represents the label of the content item).
Regarding claim 11, Zhang in view of Contractor teaches the limitations in claim 7 above. Zhang further teaches wherein the one or more features comprise at least one of: title, length, author, term frequency, and/or inverse document frequency (Zhang col. 5 lines 30-35 “videos 117 further have associated metadata 117A, e.g., textual metadata such as a title, description, and/or tags provided by a content provider 130 who uploaded the video, or obtained by an analysis of a video done by a component of the video hosting service 100” teaches features associated with the content items including title).
Regarding claim 12, Zhang in view of Contractor teaches the limitations in claim 7 above. Zhang further teaches wherein the one or more features comprise one or more attributes of the knowledge representation (Zhang col 2, lines 33-36, col 8, lines 33-41 or col 15, lines 12-17, the feature vectors derived from the labeled and the co-watched unlabeled, where the counts in the co-match is an example of an attribute).
Regarding claim 13, the reason for ejection of claim 1 is incorporated herein. In addition, Zhang teaches A system for generating training data for a machine learning classifier, the system comprising: at least one processor configured to perform a method comprising (Zhang col. 20 lines 35-42 teaches a processor).  
Regarding claim 15, applicant is directed to the citation for claim 3.
Regarding claim 16, applicant is directed to the citation for claim 4.
Regarding claim 17, applicant is directed to the citation for claim 5.
Regarding claim 18, applicant is directed to the citation for claim 6.
Regarding claim 19, applicant is directed to the citation for claim 7.
Regarding claim 20, applicant is directed to the citation for claim 8.
Regarding claim 21, applicant is directed to the citation for claim 9.
Regarding claim 23, applicant is directed to the citation for claim 11.
Regarding claim 24, applicant is directed to the citation for claim 12.
Regarding claim 25, the reason for ejection of claim 1 is incorporated herein. In addition, Zhang teaches At least one non-transitory computer readable storage medium storing processor-executable instructions that, when executed by at least one processor, cause the at least one processor to perform a method of generating training data for a machine learning classifier, the method comprising . 
Regarding claim 27, applicant is directed to the citation for claim 3.
Regarding claim 28, applicant is directed to the citation for claim 4.
Regarding claim 29, applicant is directed to the citation for claim 5.
Regarding claim 30, applicant is directed to the citation for claim 6.
Regarding claim 31, applicant is directed to the citation for claim 7.
Regarding claim 32, applicant is directed to the citation for claim 8.
Regarding claim 33, applicant is directed to the citation for claim 9.
Regarding claim 35, applicant is directed to the citation for claim 11.
Regarding claim 36, applicant is directed to the citation for claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 22, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 8954358 B1) in view of Contractor et al. (US 20170193393 A1) in view of Ronen et al. (US 20150073931 A1).

Regarding claim 10, Zhang in view of Contractor teaches the limitations in claim 1 above. 
Zhang in view of Contractor fails to teach wherein the label comprises one of "recommend" and "do not recommend" 
Ronen teaches wherein the label comprises one of "recommend" and "do not recommend" (Ronen Paragraph [0004] “method for determining which features among a group of features for an item are most relevant for recommending items to a specific set of consumer” teaches determining which items to recommend, and others that would not be recommended, to a user).
Zhang, Contractor, and Ronen are analogous in the art of building machine learning classifying content items into a label or category. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Zhang in view of Ronen in order to assign labels or recommending items to a user. Ronen Paragraph [0002] teaches that recommending items to user is common in the marketplace.
Regarding claim 22, applicant is directed to the citation for claim 10.
Regarding claim 34, applicant is directed to the citation for claim 10.

Conclusion
THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	August 13, 2021